Citation Nr: 0308955	
Decision Date: 05/13/03    Archive Date: 05/20/03

DOCKET NO.  00-10 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada



THE ISSUE

Whether termination of Department of Veterans Affairs (VA) 
improved pension benefits effective February 1, 1996 to May 
1, 1999, was proper.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel





INTRODUCTION

The veteran had active service from December 1943 to March 
1948.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2000 decision by the Reno, Nevada 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which terminated the veteran's improved pension benefits 
effective February 1, 1996 until May 1, 1999.


FINDINGS OF FACT

1.  The veteran was in receipt of improved pension benefits 
from March 1995 until the time they were terminated 
retroactively in February 1996.

2.  The maximum annual rate of improved pension for a veteran 
with one dependent was $10, 801, effective December 1, 1995; 
$11,115, effective December 1, 1996; $11,349, effective 
December 1, 1997; and $11,497, effective December 1, 1998.

3.  The veteran's countable family income exceeded the 
maximum annual rates from February 1996 to May 1999.


CONCLUSION OF LAW

The veteran's improved pension benefits were properly 
terminated, effective February 1, 1996 to May 1, 1999.  38 
U.S.C.A. § 1503 (West 2002); 38 C.F.R. §§ 3.23, 3.271, 3.272, 
3.660 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  To implement the provisions of the law, the VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  The amendments became effective November 
9, 2000, except for the amendment to 38 C.F.R. § 3.156(b) 
which became effective August 29, 2001.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  The Act and implementing regulations 
eliminate the concept of a well-grounded claim, redefine the 
obligations of VA with respect to the duty to assist, and 
supersede the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom.  Morton v. Gober, 14 Vet. App. 174 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded). 

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  The January 2000 decision and the 
April 2000 statement of the case informed the veteran of the 
information and evidence needed to substantiate his claim and 
complied with VA's notification requirements.  Second, VA has 
a duty to assist the veteran in obtaining evidence necessary 
to substantiate the claim.  38 U.S.C.A. § 5103A.  In the 
instant case, VA has made efforts to develop the record.  All 
pertinent financial information was obtained and verified by 
the veteran.  VA has fulfilled its duty to assist.  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA.  Bernard v. Brown, 4 Vet. 
App. 384 (1993). See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  Insofar as there appears to be no additional 
financial information available from the veteran as he has 
verified that he had family income which well exceeded the 
statutory limits for the time period in question, there is no 
reasonable possibility that additional development would 
substantiate the veteran's claim that the retroactive 
termination of his VA improved pension benefits was improper.  
Hence no further notice or assistance to the veteran is 
required to fulfill VA's duties under VCAA.  Smith v. Gober, 
14 Vet. App. 227 (2001); DelaCruz v. Principi, 15 Vet. App. 
143 (2001).  A remand for consideration of the veteran's 
claim in light of the regulations implementing the VCAA would 
thus serve only to further delay resolution of the claim with 
no benefit flowing to the veteran.  Accordingly, the Board 
will address the merits of the claim.

The eligibility of a veteran for improved pension depends on 
countable income.  Pertinent regulations provide that 
improved pension benefits shall be terminated if countable 
annual income exceeds applicable income limitations. 

The maximum annual rate of improved pension for a veteran 
with one dependent was $10, 801, effective December 1, 1995; 
$11,115, effective December 1, 1996; $11,349, effective 
December 1, 1997; and $11,497, effective December 1, 1998.  
38 C.F.R. § 3.23.

As a general rule, when determining countable income for 
improved pension purposes, all payments of any kind and from 
any source are considered income unless specifically 
excluded.  38 U.S.C.A. § 1503; 38 C.F.R. §§ 3.23, 3.271, 
3.272.  The provisions regarding improved pension benefits 
require that the veteran's monthly income be annualized, 
i.e., multiplied by 12, from the date of entitlement and that 
income has been subtracted from the maximum annual pension 
income limit for a veteran with a dependent.  38 C.F.R. §§ 
3.271, 3.272.  Salary, which is included for determining 
income for improved pension purposes, means the gross amount 
of a person's earnings or wages before any deductions are 
made for such things as taxes, insurance, retirement plans, 
social security, etc..  38 C.F.R. 
§ 3.271(b).  There are certain exclusions to income.  38 
C.F.R. § 3.272.  

Historically, the record shows that the veteran applied for 
VA nonservice-connected pension benefits in February 1995.  
In his VA Form 21-526, the veteran indicated that his wife 
had no earned income from wages.  He listed that her wage 
income was zero dollars.  Their only income was listed as 
being derived from his Social Security Administration 
benefits.  The veteran was awarded entitlement to improved 
pension benefits effective March 1, 1995.  He was provided VA 
Forms 21-8768 in July 1995 and September 1995 which informed 
him that the rate of pension paid to a veteran depended upon 
the amount of family income and number of dependents, that he 
was obligated to notify the VA immediately if there was any 
change in income or net worth, that he was obligated to 
report all income from all sources, that any reduction or 
discontinuance of benefits caused by a change in income would 
be effective the first day of the month following the month 
the change occurred, and that a failure to notify the VA of 
changes would result in an overpayment which would be subject 
to recovery.  In a September 1995 letter, he was informed 
that his rate of pension was based on the report of no earned 
income, in pertinent part, of his spouse.  

In January 2000, the veteran verified that his spouse had 
earned income from wages beginning in February 1996.  The 
amount earned in 1996 was $37,487, in 1997 was $52,591, and 
in 1998 was $60,111.  The veteran indicated that she actually 
netted less income because taxes and medical insurance was 
deducted.  The crux of his argument appears to be that the 
spouse's income, after taxes, etc., was less than the RO had 
considered her to have received.  As noted above, VA law and 
regulations provide that earned income must be included as 
part of countable family income.  Thus, his spouse's earned 
income must be considered as part of the family income and it 
is the gross amount that is counted, not just the net amount.  
Therefore, whatever deductions were made for taxes and the 
like are not deducted, or excluded, out.  See 38 C.F.R. 
§§ 3.271(b), 3.272.  

A review of the countable income in question shows that the 
veteran's countable family income beginning in February 1996 
well exceeded the specified statutory limits for the time 
period in question, from February 1996 to May 1999.  
Additionally, the veteran's submitted listing of reported 
expenses for the pertinent time frame does not indicate any 
regulatory exclusions to income.  Id.  Therefore, although 
the Board is sympathetic to the veteran's claim particularly 
in light of his current medical situation, the Board is bound 
by the law and regulations.  

Where reduction or discontinuance of a running award of 
improved pension is required because of an increase in 
income, the reduction or discontinuance shall be made 
effective the end of the month in which the increase 
occurred.  38 C.F.R. § 3.660(a)(2).  A review of the figures 
above shows that the appellant's income as of February 1, 
1996 exceeded the applicable statutory limits.  Accordingly, 
the veteran's improved pension benefits were properly 
terminated, effective February 1, 1996.  38 U.S.C.A. § 1503; 
38 C.F.R. §§ 3.23, 3.271, 3.272, 3.660.


ORDER

Termination of Department of VA improved pension benefits 
effective February 1, 1996 to May 1, 1999, was proper.


REMAND

In this case, the RO, as noted above, initially retroactively 
terminated the veteran's VA improved pension benefits which 
resulted in the creation of an overpayment in the amount of 
$20,492.  That overpayment was thereafter "increased" on two 
occasions.  On the first occasion, it was increased by $5581 
and on the second occasion, by $3401.  These two increases 
represent two additional overpayments.  

In an April 2000 determination, the Committee denied the 
veteran's request for a waiver of the recovery of the 
overpayment of improved pension benefits.  On July 24, 2002, 
the RO sent the veteran a notice regarding three separate 
issues.  Subsequently, the veteran submitted a notice of 
disagreement at his hearing in January 2003.  The RO has not 
as yet responded.  As such, the RO is now required to send 
the veteran a statement of the case in accordance with 38 
U.S.C.A. § 7105 and 38 C.F.R. §§ 19.29, 19.30.  In this 
regard, the United States Court of Appeals for Veterans 
Claims ("the Court") has held that where notice of 
disagreement has been submitted, the veteran is entitled to a 
statement of the case.  The failure to issue a statement of 
the case is a procedural defect requiring a remand.  
Manlincon v. West 12 Vet. App. 238 (1999); Godfrey v. Brown, 
7 Vet. App. 398 (1995).  

In addition, it appears from the veteran's January 2003 
correspondence, that the veteran is seeking to have the 
entire amount of the overpayment waived.  The Board notes 
that the statement of the case should address the matter of 
the timeliness of the notice of disagreement as to the waiver 
denial.  In that regard, both the January 2003 correspondence 
and an earlier August 2001 correspondence should be 
addressed.  In addition, it is unclear if the veteran has 
been notified of the $3401 overpayment.  If he has not, he 
should be properly notified and provided his procedural and 
appellate rights regarding the creation of the overpayment 
and his rights regarding requesting a waiver thereof.  It 
appears that he may be seeking to dispute the overpayment 
and/or request a waiver thereof.  

Accordingly, this matter is REMANDED for the following 
action:

The RO should send the veteran a 
statement of the case as to the issue of 
entitlement to a waiver of the recovery 
of an overpayment of VA improved pension 
benefits in accordance with 38 U.S.C.A. § 
7105 and 38 C.F.R. §§ 19.29, 19.30.  As 
applicable, the statement of the case 
should address the matter of the 
timeliness of the notice of disagreement 
as to the waiver denial.  If the veteran 
perfects his appeal by submitting a 
timely and adequate substantive appeal, 
then the RO should return the claim to 
the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	M. Sabulsky
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



